Case: 1:18-cv-00179-KLL Doc #: 129 Filed: 08/15/19 Page: 1 of 2 PAGEID #: 3605

IN THE UNITED STATES DISTRICT COURT / c a Z
SOUTHERN DISTRICT OF OHIO LA , rs ston

WESTERN DIVISION
8 //o//9

Adoptive Family #1 and Their Daughter

A., et al, : CASE NO.: 1:18-ev-179
Plaintiffs, : Magistrate Judge: Karen Litkovitz
v. :
JOINT MOTION TO DISMISS

Warren County, Ohio/Warren County
Board of Commissioners

Defendants.

Pursuant to the terms of the settlement agreement which has now been approved by this
court, the parties jointly move to dismiss this case with prejudice, subject to the continuing
jurisdiction of this court for a limited period of 24 months.

MEMORANDUM

This Court approved the class action settlement on June 10, 2019. Doc. 128. The
settlement agreement provides that “This Court shall retain jurisdiction of this Agreement
pursuant to Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375 (1994), for a period of
24 months unless a shorter time or an extension is approved by the Court. The effective date of
this Agreement shall be the date of the court order approving the Settlement Agreement after a
fairness hearing. The lawsuit shall be dismissed with prejudice upon conclusion of the fairness
hearing and Court approval of the settlement, subject only to the Court retaining jurisdiction to
enforce the terms of the settlement agreement.” Subject to this court’s continuing jurisdiction as

set out above the parties request that this matter be dismissed with prejudice.
